DOCUMENTS UNDER SEAL
                    Case 3:20-mj-70968-MAG Document 25 Filed 07/31/20 Page 114ofmins
                                                         TOTAL TIME (m ins):
                                                                                 1
MAGISTRATE JUDGE                          DEPUTY CLERK                             REPORTER/FTR
MINUTE ORDER=220                       Melinda K. Lock                           Zoom Recording Time: 10:04-10:18
MAGISTRATE JUDGE                           DATE                                     NEW CASE          CASE NUMBER
SALLIE KIM                                July 31, 2020                                              3:20-mj-70968-MAG
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
Chen Song                                          N         P        Edward Swanson & Audrey Barron        APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
Benjamin Kingsley                         Michael Zhu - Mandarin                  SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Carolyn Truong                           APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                          dkt no. 13 - held                                    TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING            IA REV PROB. or             OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA             PROB. REVOC.                ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED             TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY           SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND            $                                                     SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED          RELEASED        DETENTION HEARING              REMANDED
      FOR             SERVICES                                                   AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                          FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                     STATUS RE:
                                 HEARING                  HEARING                  CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY            CHANGE OF                 67$786
                                 AFFIDAVIT                  HEARING                PLEA
                                                            BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                  $55$,*1MENT            MOTIONS                   JUDGMENT &
                                 HEARING                                                                     SENTENCING

       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL                CONFERENCE                HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
The Court will not revoke the bond. The Court adopts the recommendation of Pretrial Services to impose a curfew in lieu of
home detention but Defendant is not permitted to travel to the city of San Francisco without the prior approval of Pretrial
Services.
                                                                                         DOCUMENT NUMBER:
